     Case 1:20-cv-00372-NONE-BAM Document 29 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE WOODRAL, an individual,                    No. 1:20-cv-00372-NONE-BAM

12                       Plaintiff,

13           v.                                         ORDER DENYING DEFENDANT’S
                                                        MOTION TO STRIKE PLAINTIFF’S FIRST
14    STANISLAUS COUNTY, a municipal                    AMENDED COMPLAINT
      corporation; and DOES 1-50, inclusive,
15                                                      (Doc. No. 20)
                         Defendants.
16

17

18          Plaintiff Donnie Woodral (“plaintiff”) filed this suit against Stanislaus County (“defendant

19   County”) for alleged violations of 42 U.S.C. § 1983. Plaintiff alleges that he was unlawfully

20   attacked by a Stanislaus County police dog during a traffic stop and that defendant is liable for

21   damages under Monell. Defendant moves to strike plaintiff’s first amended complaint, (Doc. No.

22   18) (“FAC”), in which plaintiff adds deputy Nathan Crain (“defendant Crain”) as a named

23   defendant, as untimely. For the reasons discussed below, defendant’s motion to strike plaintiff’s

24   FAC is denied.

25          Plaintiff filed this suit on March 11, 2020. (Doc. No. 1.) On June 24, 2020, the court

26   entered a scheduling order under which the fact discovery deadline was January 18, 2021. (Doc.

27   No. 12.) The scheduling order also required that all motions to amend be filed before September

28   22, 2020. (Id.) On September 3, 2020, defendant stipulated to plaintiff’s request to amend his
                                                       1
     Case 1:20-cv-00372-NONE-BAM Document 29 Filed 09/10/21 Page 2 of 2


 1   complaint, adding defendant Crain to the suit. (Doc. No. 22-1 at ¶ 4.) On September 14, 2020,

 2   plaintiffs timely filed a request with the court approve the stipulation for an FAC. (Doc. No. 14.)

 3   On October 5, 2020, plaintiff filed his proposed FAC on the docket. (Doc. No. 16.) The court

 4   granted the stipulation on October 6, 2020 and ordered plaintiff to formally file the FAC—which

 5   was already on the docket as a proposal—within five days. (Doc. No. 17.) Plaintiff did not

 6   formally docket his FAC until December 15, 2020, more than two months after the court’s

 7   deadline. (Doc. No. 18.)

 8          Defendant County then filed an objection to the FAC and asked that it be stricken as

 9   untimely. (Doc. No. 20.) Discovery continued largely as scheduled, with the parties agreeing to

10   a short extension for plaintiff’s response to defendants’ written discovery requests from January

11   18 to February 13, 2021. (See Doc. No. 22-1 at ¶ 7–8.)

12          Defendant County asserts that plaintiff violated the scheduling order by filing the FAC

13   after the five-day deadline to do so and, therefore, plaintiff must satisfy Rule 16(b)’s “good

14   cause” standard for modifying the scheduling order to file the FAC. However, the court

15   concludes that imposing the standards applicable to a failure to comply with a Rule 16 scheduling

16   order would be inappropriate in this case. This is because a proposed FAC was on the docket as

17   of October 5, 2020. Shortly thereafter, the court gave plaintiff permission to formally file the

18   FAC. On a fairly regular basis, district courts order the Clerk of the Court to take care of this

19   administrative act for a party who is granted leave to amend. In this case, the court did not do so,

20   but defendants were nonetheless fully aware of the content of the FAC as of October 5, 2020.
21   Under these circumstances, the court will not strike the formally-filed FAC even though it was

22   filed after the court-imposed deadline.

23          For the reasons explained above, defendant’s motion to strike plaintiff’s FAC, (Doc. No.

24   12), is denied.

25   IT IS SO ORDERED.
26
        Dated:     September 10, 2021
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        2
